Citation Nr: 1702495	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-21 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, substance abuse, and neurosis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2014, the Board remanded the claim for additional development.  The development has been completed, and the case has been returned to the Board for appellate review.  The Board is satisfied that there has been substantial compliance with the remand directives set out in May 2014.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current PTSD is etiologically related to military sexual trauma that occurred in service.

2.  Alcohol dependence is proximately due to or the result of service-connected PTSD.

3.  Lumbar spine symptoms have been continuous since service, and the Veteran currently has arthritis of the lumbar spine with associated sciatica.

4.  A current left hip disability, diagnosed as trochanteric pain syndrome and osteoarthritis, is not related to active duty service and is not proximately due to, or aggravated by a service-connected disability.

5.  A current right hip disability, diagnosed as trochanteric pain syndrome and osteoarthritis, is not related to active duty service and is not proximately due to, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.304 (2016).

2.  Alcohol dependence is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.310 (2016).

3.  The criteria for service connection for arthritis of the lumbar spine with sciatica have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

A letter dated in November 2009 informed the Veteran of the evidence required to substantiate his claim for service connection for left and right hip disabilities.  The letter informed the Veteran of the types of evidence he could submit in support of his claim and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter provided notice regarding effective dates and disability ratings. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's service connection claims.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examination for his hip disabilities in December 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The examiner reviewed the claims file, performed diagnostic tests and a physical examination, and provided a complete rationale for the opinions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

The Veteran was afforded a Board hearing in September 2013.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In view of the favorable of the disposition of the claims for service connection for PTSD, alcohol dependence and a lumbar spine disability, the Board finds that all notification and development actions necessary to render a fair decision on the claims have been completed and that no further notification or assistance is necessary.

Analysis of Claims

Service Connection for Posttraumatic Stress Disorder 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2016).

The Veteran contends that he has PTSD due to being sexually assaulted in service. 

VA itself has defined personal trauma very broadly.  Personal trauma for the purpose of VA disability compensation claims based on PTSD refers broadly to stressor events involving harm perpetrated by a person who is not considered part of an enemy force.  Examples include assault, battery, robbery, mugging, stalking, and harassment.  Military sexual trauma is a subset of personal trauma and refers to sexual harassment, sexual assault, or rape that occurs in a military setting.  See VBA Manual M21-1, IV.ii.1.D.5.a. (Change date April 14, 2016).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (2016).
In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id.  at 1382 & n. 1.  The Board has reviewed the medical opinions in order to determine if they support the occurrence of the claimed stressor.

Service treatment records do not reflect complaints of assault.  

VA outpatient treatment records reflect complaints of PTSD.  A VA treatment record dated in February 2001 noted that the Veteran was seeking treatment for possible PTSD.  A VA mental health treatment record dated in September 2012 reflects that the Veteran reported symptoms of PTSD, such as hypervigilance, intrusive memories, hyper startle, and poor concentration.

VA treatment records dated in January 2013 and July 2014 show that the Veteran reported a history of military sexual trauma.  A VA treatment record dated in November 2012 shows that the Veteran reported embarrassment and shame over military sexual trauma.  The record does not include any description of the incident.   

The Veteran had a VA examination in February 2015.  The examiner noted that a private psychologist diagnosed PTSD in 2001.  The examiner noted that the diagnosis was based on the Veteran's report of being in Iraq in May and June 2001 and his reported of being anxious and fearful during his deployment.  The examiner noted that, in contrast to that report, upon examination he reported that he was in Iraq for one night.

The examiner noted that records dated in 2012 and 2013 noted a report of sexual trauma, but the details were not described in the VA treatment records.  On mental status examination, the Veteran described hyperarousal, intrusive thoughts of military sexual trauma and avoidance behaviors.  The Veteran reported that he went into the military when he was very young.  He reported that he went into Iraq one time to retrieve a broken vehicle.  The Veteran reported that the mission was intense due to the risk, but there was no contact with the enemy and they were not fired upon.  The Veteran reported that, prior to that mission, he was assaulted by a sergeant.

The examiner noted that in the most recent VA examination, the Veteran reported that another soldier touched his penis when he was attempting to urinate.  The Veteran reported that the individual was a staff sergeant when he was in Turkey.  The Veteran reported that the individual grabbed his head and forced it down near the man's penis.  The Veteran did not describe any altercation with the soldier.  The Veteran would not elaborate on other specific details, except to report that he was humiliated.  The Veteran denied that there was anal penetration and denied other physical remnants of sexual trauma.  The Veteran denied seeking medical attention at that time.  The Veteran reported that he never told anyone about the incident because he was ashamed.  

The Veteran reported that, after the assault, he felt that the sergeant, who was Caucasian, seemed to always be in his surroundings, giving him orders.  The Veteran reported that he believed that he was victimized because he did not speak English and could not have explained himself if he sought help.  The Veteran reported that he was naïve at the time and "just followed everybody."   The Veteran reported that he did not really understand where they were going in Turkey or whether they were going to Iraq at that time.

The examiner noted that the Veteran reported receiving an Article 15 for marijuana possession when he was in Germany.  He was unsure if he received a demotion.  The examiner noted that personnel records showed that the Veteran received positive comments during this period.  The Veteran chose to re-enlist in 1994.  The Veteran reported that he re-enlisted because he felt positive about his military career.  He reported that he drank heavily and used cocaine at that time.  The Veteran reported that he did not know how to handle the assault and felt ashamed.

The examiner diagnosed PTSD due to sexual assault.  The examiner noted that the markers substantiating the stressor included an Article 15 when the Veteran was in Germany following his deployment to Turkey and Article 15's at Fort Bliss, with multiple positive urine screens for cocaine.  The examiner opined that the primary marker for military sexual trauma was the deterioration in performance leading to an Article 15.  The examiner diagnosed PTSD, related to military sexual trauma; personality disorder, related to child development; and alcohol use, equally related to his personality disorder and PTSD.  The February 2015 examiner found that there are markers in the Veteran's personnel records which support a diagnosis of PTSD due to sexual assault.  

Accordingly, based on the February 2015 medical opinion, the Board finds that, resolving any reasonable doubt in the Veteran's favor, the evidence shows a current diagnosis of PTSD related to military sexual trauma.  Further, given the opinion linking alcohol dependence to PTSD, the Board finds that service connection for alcohol dependence secondary to PTSD is warranted.  38 C.F.R. §  3.310.  As for the other acquired psychiatric diagnoses of record, the examiner stated that he had reviewed prior examinations and diagnoses considered.  Inconsistencies in those diagnoses were appreciated.  The examiner stated that depressive symptoms and chronic paranoia with intermittent psychosis were subsumed by the diagnosis of personality disorder and did not necessitate secondary diagnosis at that time.  Any psychotic episodes which occur during acute intoxication or withdrawal from substances were presumed secondary to substance use until prolonged sobriety proved otherwise.  Thus, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted.  Finally, the examiner noted that all examinations prior to outpatient investigation of sexual trauma in 2012 did not have the benefit of the Veteran's full disclosure regarding military sexual trauma.  The examiner stated further that therefore those assessments cannot be deemed as quite thorough with regard to etiology of symptoms.  The examiner also noted that it is not uncommon for sexual abuse details to be more evident over time as victims become more comfortable discussing with clinicians.  The Veteran's inconsistencies with regard to reporting objective history over the years were noted to be subsumed by the Veteran's personality disorder diagnosis.

Service Connection Criteria  

Service connection will be granted if it is shown that the veteran has  disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies to the claim for service connection for a back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
 service-connected disability.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service Connection for a Low Back Disability

At the Board hearing, the Veteran testified that he injured his back during service while lifting a tire.  He testified that he has had continuous back problems since then. 

The Veteran had active duty service from November 1990 to July 1997.  Service treatment records reflect complaints of back pain.  A February 1993 entry noted mechanical back pain, which was not improved by conventional therapy.  A December 1993 entry reflects that the Veteran was placed on physical profile for back pain for a five-day period.  In January 1994, the Veteran was seen in sick call with a complaint of back pain.  At that time, he reported a one-year history of back pain as a result of falling backward onto a vehicle bumper.  Physical examination showed pain with flexion, extension and when lying flat on the back with the legs raised.  X-rays of the lumbar spine were normal.  There is no separation examination of record.

Post-service VA treatment records reflect treatment of back pain and diagnoses of  degenerative disc disease of the lumbar spine.  In January 2010, the Veteran reported back pain that started in service.  He was diagnosed with low back pain intermittent with sciatica.  In March 2010, the Veteran reported back pain of eight months in duration.

The Veteran had a VA examination in February 2015.  He reported that he injured  his back in service while lifting a tire.  The Veteran reported that he was on physical profile and could not get out of bed.  He reported that he returned to duty afterward but continued to experience symptoms.  The Veteran reported ongoing problems with his back after service.  The examiner diagnosed degenerative changes of the lumbar spine.  The examiner noted that, although back injuries were documented in service in 1993 and 1994, there was no record of treatment or documentation of back problems for many years.  The examiner concluded that the Veteran's back disability is therefore less likely than not related to service.  The examiner explained that the opinion was based on the lengthy period without medical care.  

The examiner based the negative nexus opinion on the absence of medical treatment for a back condition following service.  Despite the absence of treatment following service, there is competent and credible lay evidence of low back symptoms since service.  There were numerous complaints of back pain noted during service, and the Veteran has provided competent and the credible lay evidence of continuous symptoms since service.  The Veteran has also been diagnosed with sciatica associated with his low back disability.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms have been continuous since service.  Accordingly, the Board finds that service connection for arthritis of the lumbar spine with sciatica is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Left and Right Hip Disabilities

At the hearing, the Veteran testified that his current right and left hip disabilities are related to his low back disability.  The Veteran stated that his hip problems started after his back problems in service.

Service treatment records reflect that the Veteran reported hip pain.  In February 1993, the Veteran was seen with a complaint that he hit his left hip and back on a bumper.  On examination, there was no deformity of the hip.  The Veteran had full extension.    The Veteran reported to sick call one week later with a complaint that he was still having pain.   No other complaints regarding the hips were noted in service.  The Veteran did not have a separation examination.  

There is no evidence indicating that arthritis of either hip manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for arthritis may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service VA treatment records reflect treatment for bilateral hip pain and osteoarthritis.

A VA outpatient treatment record dated in January 2010 noted back pain and hip pain, sciatica that started in the military.  The Veteran was assessed with low back pain, intermittent with sciatica, radiating to the left and right hip.

A July 2012 VA treatment record shows that the Veteran reported hip pain.  Based on his complaint of pain, x-rays of the hips were ordered.  A July 2012 x-ray noted  normal hips. 

The Veteran had a VA examination in December 2014.  The examiner diagnosed trochanteris pain syndrome and osteoarthritis of both hips.  The examiner opined that the current left and right hip conditions are not related to service and are not caused or chronically aggravated by the Veteran's lumbar spine disability.  The examiner's rationale was that the hip is distal to the low back in the kinetic chain and would not be affected by abnormalities in the spine.  

VA treatment records show that the Veteran was diagnosed with sciatica radiating to the right and left hips.  Service connection for sciatica has been granted as part of the Veteran's lumbar spine disability.  There is no competent linking a current hip disability, other than sciatica, to service or a service-connected disability.  In this regard, the December 2015 VA examination provided a negative nexus opinion, and there is no other competent medical evidence linking a current left or right hip disability to service or the service-connected lumbar spine disability.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against a finding that current left and right hip disabilities  were incurred in or aggravated by service or are proximately due or aggravated by a service-connected disability.  As there is a preponderance of the evidence against the claims, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Service connection for alcohol dependence secondary to PTSD is granted.  

Service connection for arthritis of the lumbar spine with sciatica is granted.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


